MEMORANDUM *
The Klamath Tribes of Oregon, the Kla-math Claims Committee, and individual members of the Klamath Tribe (collectively the “Tribe”) appeal from the district court’s grant of summary judgment in favor of PacificCorp. We have jurisdiction under 28 U.S.C. § 1291. We affirm.
The Tribe’s cause of action for damages is foreclosed by our prior decision in Sko-komish Indian Tribe v. United States, 410 F.3d 506 (9th Cir.2005) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.